                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

INGEVITY CORPORATION, et al.,                  :
                                               :
                       Plaintiffs,             :
                                               :
               v.                              :       Civil Action No. 18-1391-RGA
                                               :
BASF CORPORATION,                              :
                                               :
                       Defendant.              :



                                     MEMORANDUM ORDER

        The parties dispute whether expert depositions should go forward. (D.I. 249, 250).

        Trial is set for September 14, 2020. (D.I. 41). If the trial date is not able to be

maintained, it may not be able to be rescheduled to a date certain for a long time, maybe until

2022.

        Reply expert reports are due by April 10, 2020. The parties anticipate complying with

that deadline. Expert depositions are due to be completed between that date and the dispositive

motions date of April 29, 2020. (D.I. 197). That is an accelerated pace. After reading both

letters and considering current circumstances, in an attempt to keep this case on track for trial,

and without prejudice to one or both parties seeking to modify the schedule in light of

developing circumstances, which, as BASF notes in what can only be called understatement, are

“very fluid” (D.I. 249 at 3), I ORDER this 30th day of March 2020:

        1. Deadlines for depositions and dispositive motions relating to the bifurcated claims,
           are VACATED, and will be subject to a separate schedule to be set after the patent
           trial is held.
        2. The deadline for completing expert depositions is EXTENDED to May 29, 2020.
           The parties should prepare to do the six expert depositions that are at issue by means
           other than in-person if governmental restrictions continue to make that necessary.

                                             Page 1 of 2
      3. The new deadline for the filing of Daubert and dispositive motions on the patent
         claims is June 12, 2020. Answering briefs will be due June 19, 2020, and reply briefs
         will be due June 24, 2020.

The teleconference set for March 31st is VACATED.



March 30, 2020                                           /s/ Richard G. Andrews___
Date                                                     United States District Judge




                                        Page 2 of 2
